COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Miguel Zaragoza Fuentes, et al. v. Evangelina Lopez Guzman
                          Zaragoza

Appellate case number:    01-16-00251-CV

Trial court case number: 2014-30215

Trial court:              245th District Court of Harris County

Date motion filed:        March 29, 2017

Party filing motion:      Appellee


       It is ordered that the motion for rehearing is DENIED.

Judge’s signature: /s/ Jane Bland
                   Acting for the Court

Panel consists of Chief Justice Radack and Justices Higley and Bland

Date: July 27, 2017